Citation Nr: 0724861	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-36 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or on 
account of housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, with service in the Republic of Vietnam from 
May 1970 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that decision, the RO denied entitlement to 
service connection for chronic schizophrenia of the 
undifferentiated type, as well as for a psychotic disorder 
not otherwise specified, claimed as mental stress and post-
traumatic stress disorder.  The veteran voiced his 
disagreement only with the denial of service connection for 
post-traumatic stress disorder, and the current appeal 
ensued.

In correspondence of August 2006, the veteran voiced his 
intention to withdraw from consideration the issue of special 
monthly pension based on the need for the regular aid and 
attendance of another person or on account of housebound 
status.  Accordingly, that issue will be dismissed.


FINDINGS OF FACT

1.  In correspondence of August 2006, prior to the 
promulgation of a decision, the veteran requested withdrawal 
of the issue of special monthly pension based on the need for 
the regular aid and attendance of another person or on 
account of housebound status.

2.  The evidence of record does not support a diagnosis of 
post-traumatic stress disorder related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of entitlement to special monthly pension 
based on the need for the regular aid and attendance of 
another person or on account of housebound status have been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a hearing before the 
undersigned Veterans Law Judge in August 2006; VA and private 
medical records; VA and private examination reports; and 
various statements by the veteran's spouse, brother, and 
sister.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the appellant's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

In the present case, in correspondence of August 2006, the 
veteran indicated that he wished to withdraw from 
consideration the issue of special monthly pension based on 
the need for the regular aid and attendance of another person 
or on account of housebound status.  As the veteran has 
withdrawn his appeal as to that issue, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on that issue, and it is 
dismissed without prejudice.

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is 
contended that, while in service in the Republic of Vietnam, 
the veteran was exposed to and/or participated in various 
incidents sufficient to provoke the development of a post-
traumatic stress disorder.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).  However, if the claimed stressor is not combat-
related, the veteran's lay testimony regarding the inservice 
stressor is insufficient, standing alone, to establish 
service connection, and must be corroborated by credible 
evidence.  Dizogolio v. Brown, 9 Vet. App. 163, 166 (1996); 
Duran v. Brown, 6 Vet. App. 283, 289 (1994).

In the present case, a review of the record discloses that, 
while in service, the veteran served as a military policeman 
and a field radioman.  Awards and commendations given the 
veteran include the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.

Service medical records, it should be noted, are negative for 
history, complaints, or abnormal findings indicative the 
presence of a post-traumatic stress disorder.  While at the 
time of a service entrance examination in July 1968, the 
veteran gave a history of difficulty sleeping, as well as 
depression and/or excessive worry, and "nervous trouble," as 
of the time of a service separation examination in January 
1971, a psychiatric evaluation was entirely within normal 
limits, and no pertinent diagnosis was noted.  

In point of fact, the earliest clinical indication of the 
potential presence of an acquired psychiatric disorder is 
revealed by a private record of hospitalization dated in 
March 1974, more than three years following the veteran's 
discharge from service, at which time he received a diagnosis 
of a "chronic" adjustment reaction to adult life.  
Significantly, at the time of the rendering of that 
diagnosis, there was no indication that the veteran's 
psychiatric symptomatology was in any way related to his 
period of active military service.  Chronic undifferentiated 
schizophrenia, first noted in April 1976 (and for which 
service connection was denied in a rating decision of July of 
that same year) was similarly lacking in any demonstrated 
nexus to some incident or incidents of the veteran's period 
of active service.

The Board observes that, following a VA psychiatric 
examination in March 2004 (which examination involved a full 
review of the veteran's claims folder), it was the opinion of 
the examiner that the veteran suffered from a psychotic 
disorder not otherwise specified, and not a post-traumatic 
stress disorder.  According to the examiner, this conclusion 
was buttressed by the fact that the veteran had failed to 
report any persistent reexperiencing of prior trauma.  Nor 
was there any discernible change in the veteran's affect or 
demeanor when discussing his experiences in Vietnam, or 
presenting subjective evidence of various stressor events.  
In the opinion of the examiner, the veteran failed to meet 
the DSM-IV criteria for a diagnosis of post-traumatic stress 
disorder.

The Board acknowledges that, during the course of VA 
outpatient treatment beginning in March 2004, and on various 
occasions thereafter, the veteran received a diagnosis of 
post-traumatic stress disorder.  However, and as noted above, 
to succeed on a claim of service connection for post-
traumatic stress disorder, there must be demonstrated not 
only the existence of that disability, but a link, 
established by medical evidence, between current 
symptomatology and an inservice stressor.  Moreover, if the 
stressor in question is not combat-related, the veteran's lay 
testimony regarding the alleged stressor is insufficient, 
absent corroborating credible evidence, to establish service 
connection.  

In the case at hand, despite repeated attempts on the part of 
the RO, the veteran has failed to furnish information of a 
specificity such that his claimed inservice stressors might 
be verified.  Based on the aforementioned, and, in 
particular, the lack of any verified inservice stressor, the 
Board is compelled to conclude that the veteran does not, in 
fact, currently suffer from a post-traumatic stress disorder 
of service origin.

The Board has taken into consideration the veteran's 
testimony regarding the nature and etiology of his claimed 
post-traumatic stress disorder.  However, following a full 
review of the pertinent evidence of record, the Board is 
unable to reasonably associate that disability with any 
incident or incidents of his period of active military 
service.  Consequently, service connection must be denied.

The Veterans Claim Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of March 2004, and 
once again in May and July of 2005, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claim for service connection for 
post-traumatic stress disorder, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, as well as 
VA and private inpatient and outpatient treatment records and 
examination reports, various statements of the veteran's 
family members, and the transcript of the hearing before the 
undersigned Veterans Law Judge in August 2006.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD Corp v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER

The appeal for special monthly pension based on the need for 
the regular aid and attendance of another person or on 
account of housebound status is dismissed.

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


